UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-6168



In Re: DENNIS I. GREEN,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                          (CA-99-571-CT-5)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis I. Green, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis I. Green brought this petition for a writ of mandamus

requesting    this   court   to   order   the   district   court   to   accept

jurisdiction to hear his mandamus petition filed in that court in

which he sought release from prison.        The district court dismissed

the petition and noted that Green’s claims could be addressed in a

motion pursuant to 28 U.S.C.A. § 2255 (West Supp. 1999).

     Green has not met his burden of showing that he has “no other

adequate means to attain the relief he desires” and that his right

to such relief is “clear and indisputable.”           See Allied Chemical

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).            Green could have

noted an appeal from the district court’s order,* see In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979) (mandamus is not a

substitute for appeal), or he could file a motion in the district

court pursuant to § 2255 or 28 U.S.C. § 2241 (1994).          Therefore, we

deny the petition for writ of mandamus.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            PETITION DENIED




     *
       To the extent that Green intended this petition as a notice
of appeal from the district court’s denial of his mandamus
petition, his appeal is untimely. See Fed. R. App. P. 4(a)(1).


                                      2